Citation Nr: 1224202	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  98-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected bilateral pes planus, including status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to July 1969. 

This matter came to the Board of Veterans Appeals (Board) on appeal from October 1997 and later decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In pertinent part of an April 2005 decision, the Board denied service connection for degenerative disc disease of the lumbar spine.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In pertinent part of a January 2007 Order, pursuant to a Joint Motion for Remand, the Court remanded the issue of service connection for degenerative disc disease of the lumbar spine.  

In pertinent part of a July 2007 decision, the Board remanded the issue of service connection for degenerative disc disease of the lumbar spine.

In December 2008, the Board granted service connection for bilateral pes planus and remanded the issues of service connection for right foot callosities and degenerative arthritis, service connection for DDD of the lumbar spine, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   During the pendency of the appeal, in a June 2009 rating decision, the RO effectuated the Board's December 2008 decision granting service connection for bilateral pes planus, and expanded the service-connected disability to include right first metatarsal bunionectomy and spurring of the talonavicular joint (noting that separate evaluations are not warranted and that this constituted a full grant of the benefit sought on appeal as it pertains to this issue).  The Board agrees and finds that the claim for service connection for right foot callosities and degenerative arthritis has been rendered moot because of this grant by the RO In the June 2009 decision.  In addition, in the June 2009 rating decision, the RO also granted entitlement to a TDIU; hence this issue is also moot as this is a full grant of the benefits sought as it applies to this issue.  Hence, the only issue remaining on appeal is the claim for service connection for DDD of the lumbar spine. 

The Board also notes that in February 2005, the Veteran testified before Veterans Law Judge Auer and in May 2008, the Veteran testified before Veterans Law Judge Bryant.  

VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a). Thus, when an appellant has had a hearing before two separate VLJs during an appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  So, in a March 2012 letter, the Veteran was offered this opportunity of a hearing before a third VLJ.  He did not respond to the letter, however.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a). 

However, the Veteran was not advised at the time of the March 2012 letter, that VLJ Bryant, who held the May 2008 hearing was no longer employed by the Board.  The Veteran was then notified in a May 2012 letter, and was afforded the opportunity to testify at another hearing.  However, in June 2012, a response was received from the Veteran that he did not wish to appear at a hearing and to consider his case on the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In December 2008, the Board remanded the issue of service connection for DDD of the lumbar spine in order to obtain a medical examination and opinion as to the etiology of the Veteran's diagnosed lumbar DDD.  At that time, the Board noted that 
the Veteran requested service connection for lower back pains in April 1997.  An April 1997 VA neurology consultation report notes that he fell from a roof 2 and 1/2 years earlier, then fell from a ladder one year earlier and has had low back pain since the first fall.  A March 1998 VA compensation examination report contains a diagnosis of lumbar spine degenerative disc disease. 

In January 2002, the Veteran testified before an RO hearing officer that back pain arose during training and was a constant problem during active service and he felt that his foot disorders might contribute to the back pain. 

In February 2005, the Veteran testified before Veterans Law Judge Auer that he had been told that the problems with his back started with his feet.  The Veteran testified that he received workman's compensation after leaving the postal service for his back condition.  When asked if he hurt his back on the job at the Post Office, the Veteran responded no, that it just got bad, noting that his feet were sore and he was "cutting shoes off sometimes."  See hearing transcript, page 19.  

In January 2007, the Court remanded the claim with instructions to obtain a medical opinion addressing whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is related to active service. 

In May 2008, the Veteran testified before Veterans Law Judge Bryant that during active service he had no specific back injury during active service, but had back pain because he walked on the sides of his feet.  He also testified that in 1969 he was refused employment following active service because of a back disorder.

In a VA form 21-4138 dated in January 2009, a fellow service member stated that he served with the Veteran in 1968 in Germany.  They were on the same post and during this time he witnessed the Veteran being in pain, and taking pain medication for feet, lower back, ankles, and knee.

In May 2009, the Veteran was afforded a VA spine examination and the examiner noted a review of the claims file.  The Veteran stated that his back began hurting during service in 1967 not following any injury and that his back was due to his feet.  The diagnosis was chronic lumbar sprain with DDD and congenital anomaly with L5.  The VA examiner opined that there is no evidence to support the fact that lumbar spine degenerative disk disease arouse during military service, and it is certainly not likely in the examiner's opinion or is it anyway conceivable that back pain was related to, or aggravated by, or caused by his flat foot problem.  

As noted above, in a March 2010 rating decision, the RO expanded the Veteran's service-connected bilateral pes planus to include status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint.   In this case, the May 2009 VA spine examiner only provided an opinion addressing the Veteran's then service-connected flat foot problem in relation to secondary service connection for DDD of the lumbar spine.  As the Veteran's service-connected bilateral pes planus disability was expanded to include status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint after the May 2009 VA medical examination, the Board finds that a new VA examination and medical opinion is warranted.   

Specifically, the Board finds that it is necessary to have a medical opinion discussing the relationship between the Veteran's low back disability and service as well as his service-connected bilateral pes planus, status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint, based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's low back disability is necessary in order to fairly decide the merits of the Veteran's claim, on a direct and secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 4398 (1995). 

2.  Obtain any available VA treatment records dated from April 2011 to the present and associate them with the Veteran's VA claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his DDD of the lumbar spine. The claims folder should be reviewed by the examiner, and the examination report should indicate that review.

In providing the requested opinions, the examiner must consider lay statements as to the in-service onset of low back pain and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should reconcile the opinion with any other medical opinions of record, to include the May 2009 VA opinion.   The examiner should also note consideration of the January 2009 buddy statement, noted above.   The rationale for all opinions expressed should be clearly set forth in the report. 

Specifically, the VA examiner's opinion should address the following:

Provide a diagnosis of all current lumbar spine disabilities and then opine whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability first manifested in service or is otherwise related to any aspect of the Veteran's active service. 

The examiner is also requested to opine whether it is it at least as likely as not (50 percent probability or greater) that any lumbar spine disability was caused by or is related to the Veteran's service-connected bilateral pes planus to include status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint.   

The examiner should also opine whether it is it at least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disability) by the Veteran's service-connected bilateral pes planus to include status post bunionectomy right 1st metatarsal with spurring at the talonavicular joint.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (2011). 

4.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 _________________________	_________________________
       HARVEY ROBERTS	JAMES MARKEY
           Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals



	                                      __________________________
                                             MARJORIE A. AUER
                                                 Veterans Law Judge
	Board of Veterans' Appeals  



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



